Fatzer, J.,
concurring in part and dissenting in part: I concur in the reversal of the convictions of counts one and two of the information, when considered in the light of the evidence introduced to sustain them. However, I would rest the decision upon different grounds than set forth in the court’s opinion.
No one questions the fact that a “slot machine” or a so-called “one-arm bandit” is a gambling device, adapted, devised and designed for the purpose of playing a game of chance for money or property. Except for the enactment of K. S. A. 21-1508 in 1903, the offenses charged in counts one and two of the information would have been violations of K. S. A. 21-915, enacted in 1895. But the offenses charged in those two counts are made one violation of the misdemeanor statute (21-1508), which is not chargeable as a felony under 21-915. As is noted, 21-1508 deals specifically with gambling devices described by 21-1507 as “slot machines.” Where there is conflict between a statute dealing generally with a subject, such as 21-915 deals generally with any kind of gambling device, adapted, devised and designed for the purpose of playing a game of chance for money or property, and another statute dealing specifically with a certain phase of it, such as 21-1508 deals specifically with the setting up and keeping of slot machines in a clubroom and shall induce, entice or permit another to bet or wager money *515thereon, the specific legislation controls. (Wulf v. Fitzpatrick, 124 Kan. 642, 261 Pac. 838; Smith v. Henry, 155 Kan. 283, 287, 124 P. 2d 448; Sherman County Comm'rs v. Alden, 158 Kan. 487, 148 P. 2d 509; Moody v. Edmondson, 176 Kan. 116, 269 P. 2d 462; City of Garden City v. Miller, 181 Kan. 360, 368, 311 P. 2d 306.) The statutes in question, 21-915 and 21-1508, should be construed harmoniously so that each has a field of operation, and it is obvious this can be done.
In my judgment, 21-1508 has “carved out,” so to speak, from 21-915 the offense dealing with the setting up, keeping, inducing, enticing or permitting any person to bet or wager money or other things of value on a slot machine. In other words, the newer slot machine statute (21-1508) supersedes the older law (21-915) insofar as inconsistent provisions in those statutes are concerned. Hence, conduct which would constitute a violation of 21-1508 is not a felony as denounced by 21-915, and the punishment for the offense is that prescribed for a misdemeanor in 21-1508. This was the holding in State v. Greenwoood, 186 Kan. 687, 352 P. 2d 434. See, also, State ex rel, v. Myers, 152 Kan. 52, 54, 102 P. 2d 1028. For this reason I concur in the reversal of the convictions of counts one and two in the information.
I would affirm the conviction for the offense charged in count three, that the defendant feloniously did keep a room and place to which persons were accustomed to resort for the purpose of gambling. K. S. A. 21-935 defines who is a keeper of a common gaming house to which persons are accustomed to resort for the purpose of gambling as defined and denounced in 21-915. Under 21-935 every person who shall appear or act as master or mistress, or have the care or management of any house or building in which any gambling device is set up or kept, is deemed the keeper. There was conflicting evidence whether the defendant could be said to be the keeper of the Eagles Lodge Hall, but the jury found him guilty of the offense charged, and in my judgment, the evidence was sufficient to sustain the jury’s finding. I need not repeat the evidence here since it is summarized in the court’s opinion, except to note the defendant was in charge of the hall, he had the care and management of the lodge room, he ejected a person therefrom who created a disturbance, and he used the key to the slot machines to try to make them operate. These and other acts of management compel me to conclude he was tire keeper of the lodge room to which persons were accustomed to resort for the purpose of gam*516bling. The fact that the gambling was performed by slot machines does not lessen the validity of the change.
K. S. A. 21-918 provides that all places used for any of the unlawful purposes denounced in 21-915 are declared to be common nuisances and subject to being abated as therein provided. In State, ex rel., v. Myers, supra, it was held that 21-915 includes slot machines for purposes of enjoining a common nuisance as defined in 21-918, and no inconsistency existed between 21-1508 and 21-918. In my judgment, no inconsistency exists between 21-1508 and 21-915 with respect to the offense charged in count three of the information. As is observed, 21-915 defines at least six different offenses relating to gambling while 21-1508 defines only one offense which is carved out of 21-915, that is, the setting up and keeping, and inducing, enticing or permitting another to bet or wager money on a slot machine. (State v. Brown, 118 Kan. 603, 605, 236 Pac. 663.) It does not contain language making it unlawful to keep a room or house to which persons are accustomed to resort for the purpose of gambling as does 21-915. That is the clear purport of its language. Hence, it logically follows the offense defined in 21-915 and charged in count three of the information — keeping a common gaming house to which persons are accustomed to resort for the purpose of gambling (common nuisance) — was not excepted from 21-915 by 21-1508, and I would affirm the defendant’s conviction on count three.